DETAILED ACTION
	This is the first office action regarding application number 16/976,274, filed on Aug 27, 2020. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-17 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed Aug 27, 2020 is/are acknowledged. The information disclosed therein has been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim 4, the recitation “layer-by-layer, preferably by printing” is unclear. First, the use of exemplary language is better set forth in the specification rather than the claims (see MPEP 2173.05 (d)). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 4 recites the broad recitation ‘layer by layer’, and the claim also recites ‘by printing’ which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 15 is/are rejected under 35 U.S.C. 101, as being directed to a judicial exception without the claim as a whole amounting to significantly more. 

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and/or instructions without significantly more. The claim(s) recite(s) a program, element (i.e. instructions) for performing a method. This judicial exception is not integrated into a practical application as the claim does not positively recite any structure for performing the method and is, instead, merely claiming a program element for execution by a processor. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no structure for a set of instructions. Thus, the limitations in the claim, individually and as a whole, do not amount to significantly more than the judicial exception and are thus not patent eligible under 35 U.S.C. 101. The examiner notes that MPEP 2106.03 (I) states “Non-limiting examples of claims that are not directed to any of the statutory categories include:• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 and 16-17 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kirk et al (US 2014/130576, as cited on the IDS dated Aug 27, 2020).

Regarding Claim 1, Kirk teaches a device (see Kirk: Abstract) for controlling a volume of an analysis chamber of a micro chamber arrangement to which a region of interest of an object is exposed (see Kirk: [0007]; “identifying at least one region or location of interest on a slide or substrate of the cell sample”, [0009]; “etched circle or defined area (or circles or defined areas) can be seen by the technicians who process the substrates or slides and ultimately by the person who analyzes the substrates or slides using a microscope or other viewing system or device”, [0041]), the micro chamber arrangement comprising
a substrate (see Kirk: “region or location of interest on a slide or substrate of the tissue or cell sample”, [0007]) and 
one or more spacer elements on the substrate, the volume being comprised in-between the substrate and the spacer element (see Kirk: “immiscible material is dispensed to circumscribe said at least one region of interest so as to form an isolated barrier over said at least one region of interest”, [0008]; “The sealant dispenser 120, in some embodiments, is used to dispense sealant such as rubber cement or an immiscible liquid such as mineral oil to form the barrier”, [0052]), wherein the volume is controlled using a volume reducing element which is deposited on a surface of the micro chamber arrangement (the examiner notes that this recitation is an intended result and/or functional recitation of the device, where the device is deemed capable of achieving the intended result/function); 
wherein the device comprises a deposition unit (see Kirk: “system 110 generally comprises… a sealant dispenser 120”, [0050]) configured to determine a position and an extent of the volume reducing element depending on (a) the region of interest and further depending on (b) a predetermined level by which a volume of the analysis chamber is reduced using the volume reducing element; and to deposit the volume reducing element depending on the determined position and extent (see Kirk: “immiscible material is dispensed to circumscribe said at least one region of interest so as to form an isolated barrier over said at least one region of interest”, [0008]; “The sealant dispenser 120, in some embodiments, is used to dispense sealant such as rubber cement or an immiscible liquid such as mineral oil to form the barrier”, [0052]; “Once the size and location of each area of interest has been determined, the system then transfers these coordinates to the 'rubber cement (or immiscible fluid) dispenser' and this information will be used to print rectangle boarders around each individual area of interest on every slide. By doing this, the instrument creates custom 'wells' 100 that define and contain probe within the areas of interest”, [0055]; “volume of probe dispensed to each area of interest will be determined by the size of each printed well 100.”, [0058]).
Note: Claim(s) 1-12 contain a large amount of functional language (i.e. “configured to…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	
	Regarding Claim 2, Kirk teaches all the limitations as applied to Claim 1 and further teaches wherein the micro chamber arrangement further comprises a cover, wherein said cover, said substrate and said spacer element form the volume of the analysis chamber (see Kirk: “By creating a barrier with the immiscible and non-reactive material and isolating the regions of interest, in accordance with certain embodiments, enables the use of a single coverslip that covers substantially the entire slide or tissue section”, [0017]). 

Regarding Claim 3, Kirk teaches all the limitations as applied to Claim 1 and further teaches wherein the deposition unit is configured to deposit the volume reducing element so that the analysis chamber has a predetermined volume (see Kirk: “immiscible material is dispensed to circumscribe said at least one region of interest so as to form an isolated barrier over said at least one region of interest”, [0008]; “system 110 generally comprises… a sealant dispenser 120”, [0050]; “The sealant dispenser 120, in some embodiments, is used to dispense sealant such as rubber cement or an immiscible liquid such as mineral oil to form the barrier”, [0052]).

Regarding Claim 4, Kirk teaches all the limitations as applied to Claim 1 and further teaches wherein the deposition unit is configured to deposit the volume reducing element layer-bylayer, preferably by printing (the examiner notes that this recitation is an intended result and/or functional recitation of the device, where the device is deemed capable of achieving the intended result/function). 

Regarding Claim 5, Kirk teaches all the limitations as applied to Claim 1 and further teaches wherein the deposition unit is configured to deposit a liquid on the surface of the micro analysis chamber, wherein the liquid solidifies and/or is solidifiable to form at least a portion of the volume reducing element (the examiner notes that this recitation is an intended result and/or functional recitation of the device, where the device is deemed capable of achieving the intended result/function). 

Regarding Claim 6, Kirk teaches all the limitations as applied to Claim 1 and further teaches wherein the device is configured to acquire digital image data from at least a portion of the object; wherein the deposition unit is configured to automatically or semi-automatically determine the position and the extent of the volume reducing element (2d) depending on at least a portion of the digital image data (see Kirk: “automated FFPE processing system, or a subset of the overall system 110, dynamically determines the size and location of each region of interest 2 on every slide 10. The system accomplishes this by integrating a CCD camera system 114 into the automated workstation. The camera images each slide 10 and determine the location and size of each etched circle”, [0053]; “Once the size and location of each area of interest has been determined, the system then transfers these coordinates to the 'rubber cement (or immiscible fluid) dispenser' and this information will be used to print rectangle boarders around each individual area of interest on every slide”, [0055])). 

Regarding Claim 7, Kirk teaches all the limitations as applied to Claim 1 and further teaches wherein the micro chamber arrangement comprises a cover, wherein the deposition unit is configured to determine the position and the extent of the volume reducing element so that at least a portion of the volume reducing element is configured to function as a barrier; wherein the barrier is configured to prevent an analysis liquid which is introduced into the analysis chamber from leaking out from a gap formed between the substrate and the cover of the micro chamber arrangement (see Kirk: “By creating a barrier with the immiscible and non-reactive material and isolating the regions of interest, in accordance with certain embodiments, enables the use of a single coverslip that covers substantially the entire slide or tissue section”, [0017]; “immiscible material is dispensed to circumscribe said at least one region of interest so as to form an isolated barrier over said at least one region of interest”, [0008]; “system 110 generally comprises… a sealant dispenser 120”, [0050]; “The sealant dispenser 120, in some embodiments, is used to dispense sealant such as rubber cement or an immiscible liquid such as mineral oil to form the barrier”, [0052]; the examiner notes that the barrier is immiscible and would prevent liquid from moving through it).

Regarding Claim 8, Kirk teaches all the limitations as applied to Claim 7 and further teaches wherein the barrier forms an air-filled space which is outside the analysis chamber and between the substrate and the cover (see Kirk: “By creating a barrier with the immiscible and non-reactive material and isolating the regions of interest, in accordance with certain embodiments, enables the use of a single coverslip that covers substantially the entire slide or tissue section”, [0017]; “immiscible material is dispensed to circumscribe said at least one region of interest so as to form an isolated barrier over said at least one region of interest”, [0008]; “system 110 generally comprises… a sealant dispenser 120”, [0050]; “The sealant dispenser 120, in some embodiments, is used to dispense sealant such as rubber cement or an immiscible liquid such as mineral oil to form the barrier”, [0052]; the examiner notes that the barrier is immiscible, and that placing the cover upon the barrier would result in an inner chamber separated from the outside environment (i.e. air) by the barrier).

Regarding Claim 9, Kirk teaches all the limitations as applied to Claim 1 and further teaches wherein the deposition unit is configured to determine the position and the extent of the volume reducing element further depending on a position and/or depending on an extent of one or more fluid ports of the micro chamber arrangement which open into the analysis chamber (the examiner notes that this recitation is an intended result and/or functional recitation of the device, where the device is deemed capable of achieving the intended result/function; the examiner also notes that the dispenser of Kirk performs dispensing functions based on the captured images of the sample which is contained between other structures (i.e. the dispenser is capable of taking into account the features present in the field as desired by the user)). 

Regarding Claim 10, Kirk teaches all the limitations as applied to Claim 9 and further teaches wherein the deposition unit is configured to determine the position and the extent of the volume reducing element so that in a cross- section through an interior of the analysis chamber taken parallel to the surface on which the object is disposed, the extent of the analysis chamber is substantially a convex hull at least for the region of interest and at least for the one or more fluid ports (the examiner notes that this recitation is an intended result and/or functional recitation of the device, where the device is deemed capable of achieving the intended result/function; the examiner also notes that the dispenser of Kirk performs dispensing functions based on the captured images of the sample which is contained between other structures (i.e. the dispenser is capable of taking into account the features present in the field as desired by the user)). 

Regarding Claim 11, Kirk teaches all the limitations as applied to Claim 9 and further teaches wherein the deposition unit is configured to determine the position and the extent of the volume reducing element so that one or more longitudinal channels are formed with the volume reducing element for connecting the region of interest to the one or more fluid ports (the examiner notes that this recitation is an intended result and/or functional recitation of the device, where the device is deemed capable of achieving the intended result/function; the examiner also notes that the dispenser of Kirk performs dispensing functions based on the captured images of the sample which is contained between other structures (i.e. the dispenser is capable of taking into account the features present in the field as desired by the user)). 

Regarding Claim 12, Kirk teaches all the limitations as applied to Claim 1 and further teaches wherein the deposition unit is further configured to determine a position and an extent of a film-shaped capping structure which is configured to prevent a portion of the object not being part of the region of interest from being exposed to the analysis chamber (the examiner notes that this recitation is an intended result and/or functional recitation of the device, where the device is deemed capable of achieving the intended result/function; the examiner also notes that the dispenser of Kirk performs dispensing functions based on the captured images of the sample which is contained between other structures (i.e. the dispenser is capable of taking into account the features present in the field as desired by the user)). 

Regarding Claim 13, Kirk teaches a method of controlling a volume of an analysis chamber of a micro chamber arrangement to which a region of interest of an object is exposed (see Kirk: [0007]; “identifying at least one region or location of interest on a slide or substrate of the cell sample”, [0009]; “etched circle or defined area (or circles or defined areas) can be seen by the technicians who process the substrates or slides and ultimately by the person who analyzes the substrates or slides using a microscope or other viewing system or device”, [0041]), the micro chamber arrangement comprising
a substrate (see Kirk: “region or location of interest on a slide or substrate of the tissue or cell sample”, [0007]) and 
one or more spacer elements on the substrate, the volume being comprised in-between the substrate and the spacer element (see Kirk: “immiscible material is dispensed to circumscribe said at least one region of interest so as to form an isolated barrier over said at least one region of interest”, [0008]; “The sealant dispenser 120, in some embodiments, is used to dispense sealant such as rubber cement or an immiscible liquid such as mineral oil to form the barrier”, [0052]), wherein the volume is controlled using a volume reducing element which is deposited on a surface of the micro chamber arrangement (the examiner notes that this recitation is an intended result and/or functional recitation of the device, where the device is deemed capable of achieving the intended result/function); 
wherein the method comprises determining a position and an extent of the volume reducing element depending on (a) the region of interest and further depending on (b) a predetermined level by which a volume of the analysis chamber is reduced using the volume reducing element; and to deposit the volume reducing element depending on the determined position and extent (see Kirk: “immiscible material is dispensed to circumscribe said at least one region of interest so as to form an isolated barrier over said at least one region of interest”, [0008]; “The sealant dispenser 120, in some embodiments, is used to dispense sealant such as rubber cement or an immiscible liquid such as mineral oil to form the barrier”, [0052]; “Once the size and location of each area of interest has been determined, the system then transfers these coordinates to the 'rubber cement (or immiscible fluid) dispenser' and this information will be used to print rectangle boarders around each individual area of interest on every slide. By doing this, the instrument creates custom 'wells' 100 that define and contain probe within the areas of interest”, [0055]; “volume of probe dispensed to each area of interest will be determined by the size of each printed well 100.”, [0058]).

Regarding Claim 14, Kirk teaches a processing system (see Kirk: Abstract; “automated system can perform each of the selected or desired process steps”, [0015]) for controlling a volume of an analysis chamber of a micro chamber arrangement to which a region of interest of an object is exposed (see Kirk: [0007]; “identifying at least one region or location of interest on a slide or substrate of the cell sample”, [0009]; “etched circle or defined area (or circles or defined areas) can be seen by the technicians who process the substrates or slides and ultimately by the person who analyzes the substrates or slides using a microscope or other viewing system or device”, [0041]), the micro chamber arrangement comprising
a substrate (see Kirk: “region or location of interest on a slide or substrate of the tissue or cell sample”, [0007]) and 
one or more spacer elements on the substrate, the volume being comprised in-between the substrate and the spacer element (see Kirk: “immiscible material is dispensed to circumscribe said at least one region of interest so as to form an isolated barrier over said at least one region of interest”, [0008]; “The sealant dispenser 120, in some embodiments, is used to dispense sealant such as rubber cement or an immiscible liquid such as mineral oil to form the barrier”, [0052]), wherein the volume is controlled using a volume reducing element which is deposited on a surface of the micro chamber arrangement (the examiner notes that this recitation is an intended result and/or functional recitation of the device, where the device is deemed capable of achieving the intended result/function); 
wherein the processing system is configured to read and/or generate position data indicative of a position of the region of interest of the object and to calculate a position and an extent of the volume reducing element depending on (a) the region of interest and further depending on (b) a predetermined level by which a volume of the analysis chamber is reduced using the volume reducing element; and to deposit the volume reducing element depending on the determined position and extent (see Kirk: “immiscible material is dispensed to circumscribe said at least one region of interest so as to form an isolated barrier over said at least one region of interest”, [0008]; “The sealant dispenser 120, in some embodiments, is used to dispense sealant such as rubber cement or an immiscible liquid such as mineral oil to form the barrier”, [0052]; “Once the size and location of each area of interest has been determined, the system then transfers these coordinates to the 'rubber cement (or immiscible fluid) dispenser' and this information will be used to print rectangle boarders around each individual area of interest on every slide. By doing this, the instrument creates custom 'wells' 100 that define and contain probe within the areas of interest”, [0055]; “volume of probe dispensed to each area of interest will be determined by the size of each printed well 100.”, [0058]; Fig 6-8).

Regarding Claim 16, Kirk teaches a micro chamber arrangement (see Kirk: Abstract)  to which a region of interest of a biological piece of tissue is exposed (see Kirk: [0007]; “identifying at least one region or location of interest on a slide or substrate of the cell sample”, [0009]; “etched circle or defined area (or circles or defined areas) can be seen by the technicians who process the substrates or slides and ultimately by the person who analyzes the substrates or slides using a microscope or other viewing system or device”, [0041]), comprising 
an analysis chamber with a controlled volume (see Kirk: “region or location of interest on a slide or substrate of the tissue or cell sample”, [0007]), 
a substrate for attaching the piece of tissue, wherein at least a portion of said substrate is a microscope slide (see Kirk: “region or location of interest on a slide or substrate of the tissue or cell sample”, [0007]); 
one or more spacer elements in contact with the substrate wherein said volume is comprised in-between the substrate and the spacer element (see Kirk: “immiscible material is dispensed to circumscribe said at least one region of interest so as to form an isolated barrier over said at least one region of interest”, [0008]; “The sealant dispenser 120, in some embodiments, is used to dispense sealant such as rubber cement or an immiscible liquid such as mineral oil to form the barrier”, [0052]); 
and wherein the micro chamber arrangement further comprises a volume reducing element deposited on a surface of the micro chamber arrangement and causes a reduction of the volume of the analysis chamber (see Kirk: “immiscible material is dispensed to circumscribe said at least one region of interest so as to form an isolated barrier over said at least one region of interest”, [0008]; “The sealant dispenser 120, in some embodiments, is used to dispense sealant such as rubber cement or an immiscible liquid such as mineral oil to form the barrier”, [0052]; “Once the size and location of each area of interest has been determined, the system then transfers these coordinates to the 'rubber cement (or immiscible fluid) dispenser' and this information will be used to print rectangle boarders around each individual area of interest on every slide. By doing this, the instrument creates custom 'wells' 100 that define and contain probe within the areas of interest”, [0055]; “volume of probe dispensed to each area of interest will be determined by the size of each printed well 100.”, [0058]).

Regarding Claim 17, Kirk teaches all the limitations as applied to Claim 16 and further teaches  further comprising a cover, wherein said cover, said substrate and said spacer element form the volume of the micro chamber arrangement, and wherein the spacer element functions as a liquid-tight seal for the analysis chamber (see Kirk: “By creating a barrier with the immiscible and non-reactive material and isolating the regions of interest, in accordance with certain embodiments, enables the use of a single coverslip that covers substantially the entire slide or tissue section”, [0017]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798